      Case 4:18-cv-01431-JSW Document 159 Filed 06/15/21 Page 1 of 2



 1   Brandy Thompson Cody SBN 196923
     Email: bcody@fisherphillips.com
 2   Fisher & Phillips
     4747 Executive Dr Ste 1000
 3   San Diego, CA 92121-3113
     Phone Number: (858) 597-9600
 4   Fax Number: (858) 597-9601

 5   Sean F. Daley, State Bar No. 272493
     Email: sdaley@fisherphillips.com
 6   FISHER & PHILLIPS LLP
 7   444 S Flower Street, Suite 1500
     Los Angeles, CA 90071-2957
 8   Telephone: (213) 330-4500
     Facsimile: (213) 330-4501
 9
     Attorneys for Defendant
10   FEDEX GROUND PACKAGE SYSTEM, INC.

11                            IN THE UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                        OAKLAND DIVISION
14

15   MICHELLE HINDS, an individual, and                 Case No. 4:18-cv-01431-JSW (AGT)
     TYRONE POWELL, an individual, on behalf
16   of themselves individually, and on behalf of all
     others similarly situated,                         NOTICE OF DISASSOCIATION OF
17                                                      COUNSEL
                     Plaintiffs,
18
             vs.
19   FEDEX GROUND PACKAGE SYSTEM,
     INC., a Delaware corporation; and BAY RIM
20   SERVICES, INC., a California corporation,
21                   Defendants.                        Action Filed: March 5, 2018
                                                        FAC Filed: May 10, 2018
22

23

24

25

26

27

28
                                                     1           Case No. 4:18-cv-01431-JSW (AGT)
                                   NOTICE OF DISASSOCIATION OF COUNSEL
     FP 39252551.1
      Case 4:18-cv-01431-JSW Document 159 Filed 06/15/21 Page 2 of 2



 1           PLEASE TAKE NOTICE that the following attorneys are no longer counsel of record

 2   for Defendant FEDEX GROUND PACKAGE SYSTEM, INC. in the above-captioned matter:

 3
             Christopher M. Ahearn, State Bar No. 239089
 4           Email: cahearn@fisherphillips.com
             FISHER & PHILLIPS LLP
 5           2050 Main Street, Suite 1000
             Irvine, CA 92614
 6           Telephone: (949) 851-2424
             Facsimile: (949) 851-0152
 7
             Please remove Mr. Ahearn only from the Court’s record and ECF service list.
 8
             All pleadings, discovery, correspondence, and other materials should be served upon
 9
     Brandy T. Cody, Albert C. Lin, Hassan Ahmad Aburish, James C. Fessenden, Kristina Vvena
10
     Buan, Myngoc T. Nguyen, and Sean F. Daley of Fisher & Phillips LLP at the addresses indicated
11
     in the Court’s record and ECF service list.
12

13
      Dated: June 11, 2021                               Respectfully submitted,
14
                                                         FISHER & PHILLIPS LLP
15

16
                                                   By:    /s/ Brandy T. Cody
17                                                       BRANDY T. CODY
                                                         SEAN F. DALEY
18
                                                         Attorneys for Defendant
19                                                       FEDEX GROUND PACKAGE SYSTEM,
                                                         INC.
20

21

22

23

24

25

26

27

28
                                                   2           Case No. 4:18-cv-01431-JSW (AGT)
                                 NOTICE OF DISASSOCIATION OF COUNSEL
     FP 39252551.1
